United States Court of Appeals
                 For the Eighth Circuit
             ___________________________

                     No. 20-1606
             ___________________________

                    Jaymes Anthony Stark

              lllllllllllllllllllllPlaintiff - Appellee

                                 v.

                Lee County, IA; State of Iowa

                  lllllllllllllllllllllDefendants

                          Steve Sproul

            lllllllllllllllllllllDefendant - Appellant

Jeremy Hamelton; Zachary Coppage; Dustin Young; C.J. Wray

                  lllllllllllllllllllllDefendants

                   ------------------------------

National Association for Public Defense; Rights Behind Bars

         lllllllllllllllllllllAmici on Behalf of Appellee
                             ____________
                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                            Submitted: January 12, 2021
                               Filed: April 7, 2021
                                 ____________

Before COLLOTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                       ____________

WOLLMAN, Circuit Judge.

      Lee County, Iowa, Deputy Sheriff Steve Sproul appeals from the district
court’s denial of his qualified immunity-based motion for summary judgment. We
reverse and remand.

       Sproul transported Jaymes Stark from a medical appointment to the Lee County
Correctional Center on June 29, 2016.1 Stark sat in the backseat of Sproul’s cruiser,
restrained by leg shackles, a belly chain, and handcuffs but not by a seatbelt. While
Sproul and Stark were en route, the city police dispatcher advised that an armed
robbery was in progress at a nearby bank. Sproul drove to the bank with the intent
of observing the crime in progress. Upon arriving, Sproul saw the robbery suspect
flee on foot through a vacant lot. Sproul drove his cruiser at approximately 20 to 25
miles per hour through the lot to follow the fleeing suspect. During the pursuit, the
suspect turned around and fired a handgun, striking the cruiser. In response, Sproul

      1
        The parties clarified at oral argument that Stark was both a federal inmate and
a state pretrial detainee at the time of the incident. The parties agree that we should
analyze Stark’s claim under the Eighth Amendment because of his inmate status. See
Putman v. Gerloff, 639 F.2d 415, 418–19 (8th Cir. 1981).

                                         -2-
turned sharply to the right and drove away from the scene. Stark remained in the
backseat throughout these events. Stark’s shackles prevented him from bracing his
body, which, when combined with his lack of seatbelt restraint, caused him to be
“thrown around” as Sproul drove over ruts and depressions in the unmaintained lot.
Stark immediately thereafter began to experience lower back and neck pain. Stark
filed suit under 42 U.S.C. § 1983, alleging that Sproul had failed to safeguard his
health and safety and had thereby inflicted injuries upon him. Stark claimed that
Sproul thus subjected him to cruel and unusual punishment in violation of the Eighth
Amendment.

       We review de novo the district court’s denial of a motion for summary
judgment based on a claim of qualified immunity. Barton v. Taber, 908 F.3d 1119,
1123 (8th Cir. 2018). “At summary judgment, qualified immunity shields a law
enforcement officer from liability in a § 1983 action unless: ‘(1) the facts, viewed in
the light most favorable to the plaintiff, demonstrate the deprivation of a
constitutional or statutory right; and (2) the right was clearly established at the time
of the deprivation.’” Id. (quoting Howard v. Kan. City Police Dep’t, 570 F.3d 984,
988 (8th Cir. 2009)).

       Stark argues that Sproul was deliberately indifferent to his health and safety.
“The standard applicable when determining whether prison officials unnecessarily
and wantonly have inflicted pain, and thus have violated the Eighth Amendment,
varies with the type of violation alleged.” Howard v. Barnett, 21 F.3d 868, 871 (8th
Cir. 1994). We apply the deliberate indifference standard in those situations in which
“the State’s responsibility to attend to the medical needs of prisoners does not
ordinarily clash with other equally important governmental responsibilities.” Whitley
v. Albers, 475 U.S. 312, 320 (1986); see also Ambrose v. Young, 474 F.3d 1070,
1076 (8th Cir. 2007) (applying deliberate indifference standard to officials who were
“responsible for inmate safety during work assignments” because the officials were
“not confronted with competing obligations or exigent circumstances”).

                                          -3-
       When competing institutional concerns or obligations are present, however, the
“deliberate indifference standard does not adequately capture the importance of such
competing obligations[] or convey the appropriate hesitancy to critique in hindsight
decisions necessarily made in haste, under pressure, and frequently without the luxury
of a second chance.” Whitley, 475 U.S. at 320. Sproul thus contends that Stark’s
claim should instead be analyzed as an excessive force claim under the intent to harm
standard, which is appropriate in contexts in which “a prison security measure is
undertaken to resolve a disturbance . . . that indisputably poses significant risks to the
safety of inmates and prison staff . . . .” Id. at 320–21 (internal citation omitted).
Because we conclude that Sproul is entitled to qualified immunity under the
deliberate indifference standard, we need not make a definitive ruling on which
standard should apply. See Bailey v. Feltmann, 810 F.3d 589, 593 (8th Cir. 2016)
(“We think it prudent to avoid addressing the proper constitutional standard
unnecessarily.”).

        Stark argues that Sproul acted with deliberate indifference because there was
a substantial risk of harm, the existence of which Sproul knew and disregarded when
he engaged in a chase through an unmaintained field with the shackled-but-not-seat-
belted Stark in the backseat. See Brown v. Fortner, 518 F.3d 552, 558–59 (8th Cir.
2008) (setting forth deliberate indifference elements). We disagree because Stark has
not shown that Sproul knew of or disregarded the unmaintained condition of the rut-
filled lot when he chose to follow the fleeing suspect. There is likewise no evidence
that Sproul either knew of or disregarded a substantial risk that during the “really
quick chase” the suspect would shoot into the patrol car and strike the windshield,
radiator, and driver’s side door, that Sproul would need to turn sharply to avoid
gunfire, and that Stark would thereby be injured. Contra id. at 556, 559–60 (officer
was deliberately indifferent to inmate’s safety when, during non-exigent
circumstances, he drove up to 20 miles per hour in excess of the speed limit, slammed
on brakes, swerved, tailgated and improperly passed other vehicles, and crossed
double-yellow lines while prisoner was fully shackled but not seat-belted). Stark

                                           -4-
does not assert that, standing alone, Sproul’s original decision to drive to the robbery
scene for observational purposes while transporting the unbuckled Stark presented
a substantial risk of harm. See Spencer v. Knapheide Truck Equip. Co., 183 F.3d
902, 906 (8th Cir. 1999) (transporting individuals in patrol wagons without seatbelts
did not obviously present a substantial risk of serious harm); Jabbar v. Fischer, 683
F.3d 54, 58 (2d Cir. 2012) (per curiam) (“While seatbelts may offer reasonable safety
for the general public, on a prison bus their presence could present safety and security
concerns. Inmates, even handcuffed or otherwise restrained, could use seatbelts as
weapons to harm officers, other passengers, or themselves.” (cleaned up)). We
cannot say on these facts that Sproul’s actions in this quickly evolving emergency
situation were anything more than negligent and thus were clearly insufficient to
constitute deliberate indifference. See Barton, 908 F.3d at 1123 (“On appeal from the
denial of summary judgment based on qualified immunity, we accept as true the facts
that the district court found were adequately supported, as well as the facts that the
district court likely assumed . . . .”); Brown, 518 F.3d at 558 (“Deliberate indifference
requires ‘more than mere negligence’ . . . .” (quoting Farmer v. Brennan, 511 U.S.
825, 835 (1994))).

       In the absence of a showing that Sproul acted with deliberate indifference,
Stark has not established the existence of an Eighth Amendment violation.2 We
therefore reverse the order denying the motion for qualified immunity and remand the
case to the district court for the entry of an appropriate order.
                        ______________________________




      2
        The record is likewise devoid of any evidence establishing that Sproul
intended to harm Stark by applying force “maliciously and sadistically for the very
purpose of causing harm” and not “in a good faith effort to maintain or restore
discipline.” Whitley, 475 U.S. at 320–21 (internal citation omitted) (setting forth
intent to harm standard).

                                          -5-